 
SUBSCRIPTION AGREEMENT


This subscription (this “Subscription”) is dated July 22, 2010, by and between
the investor identified on the signature page hereto (the “Investor”) and
Lightbridge Corporation, a Nevada corporation (the “Company”), whereby the
parties agree as follows:


1.   Subscription.


(a)   Investor agrees to buy and the Company agrees to sell and issue to
Investor (i) such number of shares (the “Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and (ii) warrants to purchase
such number of shares of Common Stock (the “Warrants,” and together with the
Shares, the “Securities”) as set forth on the signature page hereto, for an
aggregate purchase price (the “Purchase Price”) equal to the product of (x) the
aggregate number of Shares the Investor has agreed to purchase and (y) the
purchase price per Share set forth on the signature page hereto.  The Purchase
Price is set forth on the signature page hereto.  The Company proposes to enter
into substantially this same form of Subscription Agreement with certain other
investors (the “Other Investors”) and expects to complete sales of the
Securities to them.  The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors,” and this Subscription and
the Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Subscriptions".


(b)   The Securities have been registered on a Registration Statement on Form
S-3, Registration No. 333-162671 (the “Registration Statement”).  The
Registration Statement has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof.  A final prospectus
supplement will be delivered to the Investor as required by law.


(c)   Payment of the Purchase Price for, and delivery by the Company of, the
Securities shall take place at a closing (the “Closing”), which shall occur no
later than three (3) trading days after the date of this Subscription, subject
to the satisfaction or waiver of all the conditions to the Closing (the “Company
Closing Conditions”) set forth in the Placement Agency Agreement (the “Placement
Agreement”) dated July 22, 2010 by and among the Company and the placement agent
named therein (the “Placement Agent”).


(d)   At or prior to the Closing, the Investor shall remit by wire transfer the
amount of funds equal to the Purchase Price to following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of July 22, 2010, by and among the
Company, the Placement Agent and Collateral Agents, LLC (the “Escrow Agent”):


Account Name: Lightbridge Corporation
Account Number: 664686672
Bank Name: HSBC BANK USA, N.A.
Bank Address: 9201 3rd Ave, Brooklyn, NY 11209
ABA Number: 021001088
Swift Number: MRMDUS 33
Contact: Sophia Sudeall
Telephone: 718-238-9329


Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction of the
Company Closing Conditions. The Placement Agent shall have no rights in or to
any of the escrowed funds, unless the Placement Agent and the Escrow Agent are
notified in writing by the Company in connection with the Closing that a portion
of the escrowed funds shall be applied to the Placement Fee.
 

--------------------------------------------------------------------------------


 
Investor shall also furnish to the Placement Agent a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).


At the Closing, upon receipt of the Purchase Price, the Company shall cause the
Securities to be delivered to the Investor, with the delivery of the Shares to
be made through the facilities of The Depository Trust Company’s DWAC system in
accordance with the instructions set forth on the signature page attached hereto
under the heading “DWAC Instructions” and the delivery of the Warrants to be
made by mail to the Investor at the address set forth on the signature page
attached hereto immediately under the Investor’s signature block.


2.    Company Representations and Warranties.


(a)   The Company represents and warrants that: (i) it has full corporate power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by, and when delivered in accordance with the terms hereof will
constitute a valid and binding agreement of, the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Articles of Incorporation or Bylaws, or
(y) any material agreement to which the Company is a party or by which any of
its property or assets is bound; (iv) the Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable, the Warrants when issued and paid for in
accordance with the terms of this Subscription will be duly and validly
authorized by the Company and upon delivery to the Investors at the Closing will
be valid and binding obligations of the Company, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally or subject to general principles of equity, and
the shares of Common Stock issuable upon exercise of the Warrants when issued
and paid for in accordance with the terms thereof will be duly authorized,
validly issued, fully paid and non-assessable; (v) the Registration Statement
and any post-effective amendment thereto, at the time it became effective, did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (vi) the prospectus contained in the Registration Statement, as
amended and/or supplemented, did not contain as of the effective date thereof,
and as of the date hereof does not contain, any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (vii) all preemptive rights or rights of first refusal held by
stockholders of the Company and applicable to the transactions contemplated
hereby have been duly satisfied or waived in accordance with the terms of the
agreements between the Company and such stockholders conferring such rights.


(b)   The Placement Agreement contains certain representations, warranties,
covenants and agreements of the Company that may be relied upon by the Investor,
which shall be a third party beneficiary thereof.  The Company hereby
incorporates such representations, warranties, covenants and agreements herein,
as if made on (i) the date hereof and (ii) the date of the Closing.  The Company
confirms that neither it nor any other Person acting on its behalf has provided
the Investor or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information,
except as will be disclosed in the Prospectus and/or in the Company’s Form 8-K
to be filed with the Commission in connection with the Offering.  The Company
understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.
 
-2-

--------------------------------------------------------------------------------


 
3.   Investor Representations, Warranties and Acknowledgments.


(a)   The Investor represents and warrants that: (i) it has full right, power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s articles of incorporation or bylaws (or other governing documents),
or (B) any material agreement or any law or regulation to which the Investor is
a party or by which any of its property or assets is bound; (iv) it has had full
access to the base prospectus included in the Registration Statement, as amended
and/or supplemented as of the date hereof, and the Company’s periodic reports
and other information incorporated by reference therein, and was able to read,
review, download and print such materials; (v) in making its investment decision
in this offering, the Investor and its advisors, if any, have relied solely on
the Company’s public filings with the Securities and Exchange Commission; (vi)
it is knowledgeable, sophisticated and experienced in making, and is qualified
to make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Securities; (vii)
the Investor has had no position, office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company; (viii), except as set forth below, the Investor is not a, and it
has no direct or indirect affiliation or association with any, member of FINRA
or an Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the date hereof; and (ix) neither the
Investor nor any group of Investors (as identified in a public filing made with
the SEC) of which the Investor is a part in connection with the offering of the
Securities, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis.
 

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


(b)   The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any purchase or sale in securities of
the Company, including “short sales” as defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934 (“Short Sales”), during the period
commencing from the time that the Investor first became aware of the proposed
transactions contemplated hereunder until the date hereof (the “Discussion
Time”).  The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).


4.   Investor Covenant Regarding Short Sales and Confidentiality.


(a)   The Investor covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
securities of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Form 8-K.  The Investor covenants that until such time as the transactions
contemplated by this Subscription are publicly disclosed by the Company through
a press release and/or Form 8-K, the Investor will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
-3-

--------------------------------------------------------------------------------


 
(b)   The Company and the Investor agree that the Company shall (a) no later
than 9:00 am New York City time on the business day immediately following the
date hereof, issue a press release announcing the material terms and conditions
of the offering and (b) on the business day immediately following the date
hereof, file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement as an exhibit
thereto.  From and after the issuance of such press release, the Company shall
have publicly disclosed all material, non-public information delivered to the
Investor by the Company, if any, or any of its officers or directors.  The
Company shall not provide the Investor with any material, non-public information
following the issuance of the press release.  The Company shall not identify any
Investor by name in any press release without such Investor’s prior written
consent.


5.   Miscellaneous.


(a)   This Subscription constitutes the entire understanding and agreement
between the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription.  This Subscription may be modified only in
writing signed by the parties hereto.


(b)   This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile.


(c)   The provisions of this Subscription are severable and, in the event that
any court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.


(d)   All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:


To the Company:  as set forth on the signature page hereto.


To the Investor:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


(e)    This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.  To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.


-4-

--------------------------------------------------------------------------------




If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 

 
LIGHTBRIDGE CORPORATION
           
By: 
       
Name:
     
Title:
 
Address for Notice:
 
Lightbridge Corporation
1600 Tysons Boulevard, Suite 550
McLean, Virginia 22102
Attention:  Chief Executive Officer
Facsimile No.: [·]
Attention: Chief Executive Officer
 

 




[Issuer’s Signature Page to Subscription Agreement]
 
-5-

--------------------------------------------------------------------------------


 

     
INVESTOR: ________________________________
         
By:  ________________________________________
   
       Name:
   
       Title:
         
Number of Shares:____________________________
          Number of Warrants:__________________________            Purchase
Price per Unit: $______________________           
Aggregate Purchase Price: $____________________ 
         
Address for Notice and mailing the Warrants:
   
____________________________________________
   
____________________________________________
   
Facsimile: ___________________________________
   
Attention: ___________________________________
         
DWAC Instructions:
         
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 
_____________________________________________
     
DTC Participant Number:
 
_____________________________________________
     
Name of Account at DTC Participant being
credited with the Shares:
 
 
_____________________________________________
     
Account Number at DTC Participant being credited
with the Shares:
 
_____________________________________________

 




[Investor’s Signature Page to Subscription Agreement]
 

--------------------------------------------------------------------------------

